per CURIAM:
Defendant-appellant occupies, in the capacity of sublessor, some business premises situated in Santurce, Puerto Rico. His landlady, plaintiff-appellee is the tenant of the owners of the immovable.
*182Plaintiff filed an action of unlawful detainer to recover the possession of the premises which she had subleased to defendant because she needed those premises to enlarge her business which is established in premises adjoining those of defendant. The Superior Court sustained the complaint. Defendant-appellant assigns four errors which, in essence, are designed to challenge the weighing of the evidence made by the trial court. He also alleges that there is no good faith on the part of plaintiff.
The Superior Court concluded that the sublease contract had expired and that plaintiff in good faith needs to recover the premises in question to enlarge her business.
We do not find any reason to disturb the findings of fact and conclusions of law of the Superior Court. The Reasonable Rents Act authorizes the lessor and the sublessor (17 L.P.R.A. § 212(c)) to refuse the compulsory extension of the lease contract whenever he needs for himself, in good faith, the commercial or business premises if he has no other premises in the same building to be used as he proposes. 17 L.P.R.A. § 193(6). If the lessor or the sublessor does not use the premises for “himself” then, for not having good faith upon filing the action, he is subject to the civil and criminal liability provided by the Reasonable Rents Act for those cases. 17 L.P.R.A. § 193(6) (b) and § 202. Segarra Serra v. Scott, 242 F.2d 315; Colón Velez v. Lebrón, 97 P.R.R. 149 (1969).
The judgment rendered in this case on November 10, 1967, by the Superior Court, San Juan Part, shall be modified in the sense of eliminating the. award of attorney’s fees, and thus modified it shall be affirmed.
Mr. Chief Justice and Mr. Justice Dávila did not participate herein.